Citation Nr: 1535948	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In March 2015, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.  


FINDING OF FACT

The Veteran's current low back disorder did not manifest during service or within one year thereafter and is not otherwise related to his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service and is not presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in August 2009, prior to the initial decision on the claim for service connection for a low back disorder in October 2009.  The letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  In addition, the letter explained how disability ratings and effective dates are determined.  The letter provided all required substantive notice.  Additionally, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant.  Therefore, the duty to notify has been met.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2015 VA examiner's opinion is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record.  Additionally, the VA examiner provided a medical opinion with supporting rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Board remanded this matter for further development in March 2015.  The Board instructed the RO to provide the Veteran a VA examination and readjudicate the claim.  Subsequently, the Veteran was afforded an examination in May 2015, and his claim was readjudicated in a June 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Service Connection

In this case, the Veteran has claimed that he developed spinal stenosis and degenerative changes of the thoracolumbar spine as a result of his Vietnam service, which included heavy lifting and hard manual labor.  He also asserts that he has had low back symptoms since service discharge.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease in the regulation.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a low back disorder.

The Veteran's STRs show that, on separation in January 1970, the Veteran's spine was normal on clinical examination.   In addition, in an associated report of medical history, the Veteran denied back trouble of any kind.  No other STRs are of record.

In a post-service VA examination for an unrelated claim, dated in April 1970, the examiner noted that the Veteran's musculoskeletal system was normal.

In an April 2008 private treatment record, the Veteran complained of muscle weakness.  No specific complaints related to the low back were noted.  In a December 2003 private treatment record, the Veteran complained of pain in his right thigh for four years.  The examining physician noted that the Veteran had some decreased range of motion in his lumbar spine and that x-rays of the Veteran's back showed degenerative changes.  The physician referred the Veteran for a magnetic resonance imaging (MRI) study of his lumbar spine to rule out a compressive lesion.

The December 2003 private MRI report showed degenerative disc disease and ligamentous hypertrophy producing mild compression of the conus at T11-12 with associated myelomalacia; a broad-based central L5-S1 disc herniation minimally impinging on the anterior aspect of the thecal sac; degenerative disc disease and spondylosis producing mild L2-3, L3-4, and L4-5 central spinal stenosis; and degenerative disc disease and facet arthropathy producing severe bilateral L2-3, L3-4, L4-5, and L5-S1 foraminal stenosis.

In a December 2003 private treatment record, the Veteran returned to the private physician that ordered the MRI for a follow-up.  The physician noted that the Veteran had quite a bit of foraminal stenosis and discussed treating the Veteran's radicular pain with an epidural.  In a November 2007 private chiropractic questionnaire, the Veteran complained of low back pain.  He reported that he had the condition for one year, but he also noted that he had this or similar conditions in the past.

A January 2008 private MRI report showed multilevel broad-based disc bulges with spinal stenosis and neural foraminal stenosis that were moderate to severe at the L2-L3 level and mild to moderate at the L3-L4 and L4-L5 disc levels.  In a January 2008 private neurosurgical evaluation, the Veteran reported that he had a history of longstanding back pain with worsening sciatica and bilateral lower extremity weakness for three months.  The examining physician noted that the Veteran had progressive symptoms of footdrop over the past year, but "neither [the Veteran] [n]or his wife were forthcoming as to whether some specific event triggered this problem."  The Veteran did provide a remote history of being very athletic in his youth and performing over 100 jumps as a paratrooper during his military service.  On physical examination, the physician noted that the Veteran's low back range of motion was quite good.  The physician diagnosed the Veteran with severe lumbar spinal stenosis with right-sided footdrop and bilateral quadriceps weakness.  He noted that the Veteran may have already had some degree of permanent nerve damage as the symptoms had been present for over one year.

A January 2008 private hospitalization note documented an admission for a decompressive laminectomy following complaints of incapacitating back pain associated with bilateral leg pain and weakness.  The examining physician noted that the Veteran had been extensively evaluated for his complaints prior to his admission and his complaints were identified as severe compression of the lower lumbar spine, especially at the L4-5 level.  The physician noted that the compression was due to advanced degenerative disc changes and spur with ligamentour flavum hypertrophy causing multifactorial spinal stenosis.

A February 2008 private post-operative record included a diagnosis of spinal stenosis at L2-3, L3-4, L4-5, L5-S1 with myelopathy.  The Veteran underwent a multilevel decompression of the lumbar spine.  In a March 2009 private treatment note, the Veteran reported that the pain in his back was gone status post decompressive laminectomy for spinal stenosis.

In a September 2009 statement, the Veteran indicated that during artillery training and during his service in Vietnam, his back hurt on a daily basis from lifting and carrying ammunition, carrying a radio and 75 pound pack, and loading and unloading slings of ammunition from helicopters.  He stated, "My back was never right again."

In an October 2009 statement, the Veteran's wife reported that she and the Veteran had been together since two weeks after he returned from Vietnam.  She stated, "It was noticeable then that he had back pain and that it came and went."  She indicated that he has always had to support his back while sitting and that he could never lift very heavy items.  She noted that she saw him in severe pain, but that he always overlooked it.

In a December 2010 statement, the Veteran reported that his Vietnam tours involved "considerable manual labor," including heavy lifting of ammunition and wearing a 75 pound pack and radio on a daily basis.  He indicated that he had discomfort in his back since service.  In a December 2012 statement associated with his substantive appeal, the Veteran related that his spinal stenosis took a lot of years to get worse before he had surgery.

During a May 2015 VA examination, the Veteran reported that during he had to perform a lot of heavy lifting and digging, and he had to carry a 75 pound pack during service.  He stated that he was not treated during service, but he continued to work through his pain.  Following service, he worked as a salesman.  He had periodic sharp pain in his low back.  He stated that he put up with the pain until 2007 and then he went to see a neurologist.  He reported that he had surgery in January 2008, which helped with his pain.  On examination, the Veteran demonstrated abnormal range of motion of the lumbar spine.  X-rays showed multilevel degenerative discogenic disease and facet arthropathy of the lumbar spine, demineralized osseous structures, and post-laminectomy changes at the lower lumbar spine.  The VA examiner opined that the Veteran's current low back disorder was less likely than not incurred in or caused by his service.  The examiner noted as supporting rationale, that the Veteran was not treated for low back pain during service, that he had no diagnosis of a back condition during service, that three months after he separated from service, he underwent a VA examination and there was no mention of a back condition in the report, and that the Veteran was first treated for a back condition in 2007, 37 years after he separated from service.  In addition, the examiner noted that spinal stenosis was a condition not associated with trauma, and degenerative changes are an age-related condition.  The examiner noted that the degree of degenerative joint disease was consistent with the Veteran's age.  The examiner also noted that the Veteran worked as a salesman for a plastic bucket company for decades, and the work required extensive travel and lifting of heavy products to customers.  The examiner opined, "Such work could not be done with []persist[e]nt and significant back problems.  The work itself may have contributed to back pain."

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for a low back disorder. 

The record does not show that the Veteran was treated for or diagnosed with low back pain during service.  Nevertheless, in regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  The Board notes that the Veteran also denied any back trouble in January 1970.  Therefore, chronicity is not established in service or within a year of separation. 

The Board acknowledges the Veteran's allegation of continuity of symptoms following service.  He is competent to report as to observable symptoms he experiences, to include low back pain.  In this case, however, the Board finds that this allegation is inconsistent with the contemporaneous record.  Specifically, as previously discussed, the Veteran's January 1970 separation examination provided affirmative evidence showing that he did not have any spine abnormalities.  Moreover, in January 1970, the Veteran even denied having back trouble of any kind, and on clinical examination at that time, the Veteran's spine was reported to be normal.  In addition, during an April 1970 VA examination, the Veteran denied any musculoskeletal complaints.  However, more recently, in connection with his current claim, the Veteran reported an onset of back pain since service.  The Board finds that the contemporaneous statements made at the time of separation from active duty service in January 1970 are more probative than statements made in furtherance of an appeal for compensation benefits in 2009.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

For these reasons, the Board finds that the Veteran's statements, and his wife's statement to the same effect, are not credible evidence to establish lumbar spine symptoms since separation from service. 

In addition to the lack of evidence showing that a low back disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's low back disorder to service.  The only opinion of record is the May 2015 VA examiner's opinion that the Veteran's current low back disorder is less likely than not related to his service.  The May 2015 VA examination report fully addresses the etiology of the low back disorder and considers the medical evidence of record as well as the Veteran's lay statements.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  The opinion is also supported by detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

To the extent the Veteran and his representative have opined that his current low back disorder is related to his period of active service, even assuming they are competent to opine on this matter, the Board finds that the specific, reasoned opinion of the May 2015 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion, and he provided a detailed rationale.  In addition, while the Veteran is competent to report as to what he was told to him by the treating VA medical professional in May 2015, this statement has already been determined to have limited probative value.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.


ORDER

Service connection for a low back disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


